           Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 1 of 7



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: FEDLOAN STUDENT LOAN                         MDL NO. 2833
 SERVICING LITIGATION


                             CORRECTED PROOF OF SERVICE

       I, Gary F. Lynch, hereby certify that on January 6 and 7, 2020, I caused copies of the

following documents to be served via First Class Mail or electronic mail upon the parties and

counsel listed on the attached Service List, as indicated:

   1. Notice of Potential Tag-Along Actions;

   2. Exhibit A. Schedule of Additional Actions;

   3. Proof of Service;

   4. Exhibit B. Christensen et al. v. DeVos et al., Case No. 2:19-cv-00509-CW-DBP (D.
      Utah) (Docket and Complaint);

   5. Exhibit C. Weingarten et al. v. DeVos et al., Case No. 1:19-cv-02056-DLF (D.D.C.)
      (Docket and Complaint); and

   6. Exhibit D. June 18, 2018 JPML Tranfer Order in In re: FedLoan Student Loan Servicing
      Litigation.

Dated: January 7, 2020                          Respectfully submitted,

                                                CARLSON LYNCH, LLP
                                                /s/ Gary F. Lynch
                                                Gary F. Lynch (PA ID 56887)
                                                Kevin W. Tucker (PA ID 312144)
                                                1133 Penn Avenue, 5th Floor
                                                Pittsburgh, PA 15222
                                                Tel: (412) 322-9243
                                                glynch@carlsonlynch.com
                                                ktucker@carlsonlynch.com

                                                Co-Lead Counsel for Plaintiffs in the
                                                FedLoan MDL



                                                 1
       Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 2 of 7



                             SERVICE LIST

COUNSEL AND MANNER OF SERVICE                               PARTY
Via United States Mail                   Clerk of Court
Clerk of Court                           District of Utah
U.S. District Court
District of Utah                         Christensen et al. v. DeVos et al., Case No.
351 S. West Temple                       2:19-cv-00509-CW-DBP (D. Utah)
Salt Lake City, UT 84101
Via United States Mail                   Clerk of Court
Clerk of Court                           District of District of Columbia
U.S. District Court
District of District of Columbia         Weingarten et al. v. DeVos et al., Case No.
333 Constitution Avenue N.W.             1:19-cv-02056-DLF (D.D.C.)
Washington, D.C. 20001
Via Email                                Counsel for Nellie H. Christensen; Marc
Cameron Steven Christensen               Futterman; and Gregory R. Wilson
SUMSION BUSINESS LAW
3651 N 100 E STE 300                     Christensen et al. v. DeVos et al., Case No.
PROVO, UT 84604                          2:19-cv-00509-CW-DBP (D. Utah)
(801)375-2830
Email: cameron@businesslawutah.com
Via Email                                Counsel for Nellie H. Christensen; Marc
Steven A. Christensen                    Futterman; and Gregory R. Wilson
CHRISTENSEN YOUNG & ASSOCIATES
PLLC                                     Christensen et al. v. DeVos et al., Case No.
9980 S 300 W #200                        2:19-cv-00509-CW-DBP (D. Utah)
SANDY, UT 84070
(801)676-6447
Email: stevenchristen@gmail.com
Via Email                                Counsel for Secretary Elizabeth DeVos; and
Jonathan Drew Kossak                     United States Department of Education
US DEPARTMENT OF JUSTICE (FED
PROG-1100)                               Christensen et al. v. DeVos et al., Case No.
CIVIL DIVISION / FEDERAL                 2:19-cv-00509-CW-DBP (D. Utah)
PROGRAMS BRANCH                          Weingarten et al. v. DeVos et al., Case No.
1100 L ST NW                             1:19-cv-02056-DLF (D.D.C.)
WASHINGTON, DC 20530
(202)305-0612
Email: jonathan.kossak@usdoj.gov
Via Email                                Counsel for Navient Corporation; and Navient
Daniel D. Hill                           Solutions
SNOW CHRISTENSEN & MARTINEAU
10 EXCHANGE PLACE 11TH FL                Christensen et al. v. DeVos et al., Case No.
PO BOX 45000                             2:19-cv-00509-CW-DBP (D. Utah)
SALT LAKE CITY, UT 84145-5000


                                     1
       Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 3 of 7



(801)521-9000
Email: dhill@scmlaw.com
Via Email                               Counsel for Navient Corporation; and Navient
Matthew B. Purcell                      Solutions
SNOW CHRISTENSEN & MARTINEAU
10 EXCHANGE PLACE 11TH FL               Christensen et al. v. DeVos et al., Case No.
PO BOX 45000                            2:19-cv-00509-CW-DBP (D. Utah)
SALT LAKE CITY, UT 84145-5000
(801)322-9333
Email: mbp@scmlaw.com
Via Email                               Counsel for Navient Corporation; and Navient
David L. Pinkston                       Solutions
SNOW CHRISTENSEN & MARTINEAU
10 EXCHANGE PLACE 11TH FL               Christensen et al. v. DeVos et al., Case No.
PO BOX 45000                            2:19-cv-00509-CW-DBP (D. Utah)
SALT LAKE CITY, UT 84145-5000
(801)521-9000
Email: intakeclerk@scmlaw.com
Via Email                               Counsel for Navient Corporation; and Navient
Lindsay N. Aherne                       Solutions
GREENBERG TRAURIG LLP
1144 15TH ST STE 3300                   Christensen et al. v. DeVos et al., Case No.
DENVER, CO 80202                        2:19-cv-00509-CW-DBP (D. Utah)
(303)572-6508
Email: ahernel@gtlaw.com
Via Email                               Counsel for Navient Corporation; and Navient
Lisa M. Simonetti                       Solutions
GREENBERG TRAURIG LLP
1840 CENTURY PARK E STE 1900            Christensen et al. v. DeVos et al., Case No.
LOS ANGELES, CA 90067                   2:19-cv-00509-CW-DBP (D. Utah)
(310)586-7824
Email: simonettil@gtlaw.com
Via United States Mail                  Nelnet Servicing
C/O NELNET, INC.
ATTENTION TERRY HEIMES                  Christensen et al. v. DeVos et al., Case No.
121 S. 13TH, SUITE 201                  2:19-cv-00509-CW-DBP (D. Utah)
LINCOLN, NE 68508
Via Email                               Counsel for Pennsylvania Higher Education
Mark R. Gaylord                         Assistance Agency doing business as
BALLARD SPAHR LLP                       FedLoan Servicing
201 S MAIN STE 800
SALT LAKE CITY, UT 84111-2221           Christensen et al. v. DeVos et al., Case No.
(801)531-3000                           2:19-cv-00509-CW-DBP (D. Utah)
Email: gaylord@ballardspahr.com




                                    2
         Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 4 of 7



Via Email                                        Counsel for Pennsylvania Higher Education
Tyler M. Hawkins                                 Assistance Agency doing business as
BALLARD SPAHR LLP                                FedLoan Servicing
201 S MAIN STE 800
SALT LAKE CITY, UT 84111-2221                    Christensen et al. v. DeVos et al., Case No.
(801) 531-3000                                   2:19-cv-00509-CW-DBP (D. Utah)
Email: hawkinst@ballardspahr.com
Via Email                                        Counsel for Pennsylvania Higher Education
Aliza R. Karetnick                               Assistance Agency doing business as
BALLARD SPAHR LLP                                FedLoan Servicing
1735 MARKET ST 51ST FL
PHILADELPHIA, PA 19103                           Christensen et al. v. DeVos et al., Case No.
(215) 864-8367                                   2:19-cv-00509-CW-DBP (D. Utah)
Email: karetnicka@ballardspahr.com
Via Email                                        Counsel for Pennsylvania Higher Education
Thomas F. Burke                                  Assistance Agency doing business as
BALLARD SPAHR LLP                                FedLoan Servicing
1735 MARKET ST 51ST FL
PHILADELPHIA, PA 19103                           Christensen et al. v. DeVos et al., Case No.
(215) 864-8463                                   2:19-cv-00509-CW-DBP (D. Utah)
Email: burket@ballardspahr.com
Via United States Mail                           Utah Higher Education Assistance Authority
Utah Higher Education Assistance Authority
60 400 W                                         Christensen et al. v. DeVos et al., Case No.
Salt Lake City, UT 84101                         2:19-cv-00509-CW-DBP (D. Utah)
Via Email                                        Counsel for Randi Weingarten; American
Jessica Underwood                                Federation of Teachers, AFL-CIO; Cynthia
1290 Avenue of the Americas                      Miller; Crystal Adams; Connie Wakefield;
New York, NY 10104                               Deborah Baker; Janelle Menzel; Kelly
212-390-9000                                     Finlaw; Gloria Nolan; and Michael Giambona
Email: junderwood@selendygay.com
                                                 Weingarten et al. v. DeVos et al., Case No.
                                                 1:19-cv-02056-DLF (D.D.C.)
Via Email                                        Counsel for Randi Weingarten; and American
Mark H. Richard                                  Federation of Teachers, AFL-CIO
PHILLIPS, RICHARD & RIND, P.A.
9360 SW 72 Street                                Weingarten et al. v. DeVos et al., Case No.
Suite 283                                        1:19-cv-02056-DLF (D.D.C.)
Miami, FL 33173
(305) 412-8322
Email: mrichard@phillipsrichard.com
Via Email                                        Counsel for Randi Weingarten; and American
Robyn K. Bitner                                  Federation of Teachers, AFL-CIO
NATIONAL STUDENT LEGAL
DEFENSE NETWORK                                  Weingarten et al. v. DeVos et al., Case No.
1015 15th Street NW                              1:19-cv-02056-DLF (D.D.C.)


                                             3
         Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 5 of 7



Suite 600
Washington, DC 20005
(202) 734-7495
Email: robyn@nsldn.org
Via Email                                 Counsel for Randi Weingarten; American
Shelby P. Rokito                          Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY, PLLC                       Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas               Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                        Finlaw; Gloria Nolan; and Michael Giambona
212-390-9000
Email: srokito@selendygay.com             Weingarten et al. v. DeVos et al., Case No.
                                          1:19-cv-02056-DLF (D.D.C.)
Via Email                                 Counsel for Randi Weingarten; American
Aaron S. Ament                            Federation of Teachers, AFL-CIO; Cynthia
NATIONAL STUDENT LEGAL                    Miller; Crystal Adams; Connie Wakefield;
DEFENSE NETWORK                           Deborah Baker; Janelle Menzel; Kelly
1015 15th Street NW                       Finlaw; Gloria Nolan; and Michael Giambona
Suite 600
Washington, DC 20005                      Weingarten et al. v. DeVos et al., Case No.
(847) 722-7945                            1:19-cv-02056-DLF (D.D.C.)
Email: aaron@nsldn.org
Via Email                                 Counsel for Randi Weingarten; and American
Aaron S. Ament                            Federation of Teachers, AFL-CIO
NATIONAL STUDENT LEGAL
DEFENSE NETWORK                           Weingarten et al. v. DeVos et al., Case No.
1015 15th Street NW                       1:19-cv-02056-DLF (D.D.C.)
Suite 600
Washington, DC 20005
(847) 722-7945
Email: aaron@nsldn.org
Via Email                                 Counsel for Randi Weingarten; American
Caitlin Halligan                          Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY, PLLC                       Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas               Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                        Finlaw; Gloria Nolan; and Michael Giambona
(212) 390-9013
Email: challigan@selendygay.com           Weingarten et al. v. DeVos et al., Case No.
                                          1:19-cv-02056-DLF (D.D.C.)
Via Email                                 Counsel for Randi Weingarten; and American
Daniel A. Zibel                           Federation of Teachers, AFL-CIO
NATIONAL STUDENT LEGAL
DEFENSE NETWORK                           Weingarten et al. v. DeVos et al., Case No.
1015 15th Street NW                       1:19-cv-02056-DLF (D.D.C.)
Suite 600
Washington, DC 20005
(202) 734-7495


                                      4
         Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 6 of 7



Email: dan@nsldn.org
Via Email                                         Counsel for Randi Weingarten; American
Faith E. Gay                                      Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY PLLC                                Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas                       Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                                Finlaw; Gloria Nolan; and Michael Giambona
(212) 390-9001
Fax: (212) 390-9399                               Weingarten et al. v. DeVos et al., Case No.
Email: fgay@selendygay.com                        1:19-cv-02056-DLF (D.D.C.)
Via Email                                         Counsel for Randi Weingarten; American
Maria Ginzburg                                    Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY, PLLC                               Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas                       Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                                Finlaw; Gloria Nolan; and Michael Giambona
(212) 390-9006
Email: mginzburg@selendygay.com                   Weingarten et al. v. DeVos et al., Case No.
                                                  1:19-cv-02056-DLF (D.D.C.)
Via Email                                         Counsel for Randi Weingarten; American
Yelena Konanova                                   Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY, PLLC                               Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas                       Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                                Finlaw; Gloria Nolan; and Michael Giambona
(212) 390-9010
Email: lkonanova@selendygay.com                   Weingarten et al. v. DeVos et al., Case No.
                                                  1:19-cv-02056-DLF (D.D.C.)
Via Email                                         Counsel for Randi Weingarten; American
Margaret Marie Siller                             Federation of Teachers, AFL-CIO; Cynthia
SELENDY & GAY, PLLC                               Miller; Crystal Adams; Connie Wakefield;
1290 Avenue of the Americas                       Deborah Baker; Janelle Menzel; Kelly
New York, NY 10104                                Finlaw; Gloria Nolan; and Michael Giambona
(212) 390-9000
Email: msiller@selendygay.com                     Weingarten et al. v. DeVos et al., Case No.
                                                  1:19-cv-02056-DLF (D.D.C.)
Via Email                                         Counsel for Movant American Federation of
Julia Penny Clark                                 State, County, and Municipal Employees,
BREDHOFF & KAISER, P.L.L.C.                       AFL-CIO
805 15th Street N.W.
Suite 1000                                        Weingarten et al. v. DeVos et al., Case No.
Washington, DC 20005-2207                         1:19-cv-02056-DLF (D.D.C.)
(202) 842-2600
Fax: (202) 842-1888
Email: jpclark@bredhoff.com
Via United States Mail                            National Association for the Advancement of
National Association for the Advancement of       Colored People
Colored People



                                              5
         Case UT/2:19-cv-00509 Document 1 Filed 01/07/20 Page 7 of 7



4805 Mt. Hope Drive                             Weingarten et al. v. DeVos et al., Case No.
Baltimore MD 21215                              1:19-cv-02056-DLF (D.D.C.)
Local: (410) 580-5777
Via United States Mail                          National Legal Aid & Defender Association
National Legal Aid & Defender Association
1901 Pennsylvania Ave NW #500,                  Weingarten et al. v. DeVos et al., Case No.
Washington, DC 20006                            1:19-cv-02056-DLF (D.D.C.)
Via United States Mail                          Economic Policy Institute
Economic Policy Institute
1225 Eye St. NW, Suite 600                      Weingarten et al. v. DeVos et al., Case No.
Washington, DC 20005                            1:19-cv-02056-DLF (D.D.C.)
Via Email                                       Counsel for State of North Carolina; State of
Matthew Liles                                   California; State of Colorado; State of
NORTH CAROLINA DEPARTMENT OF                    Connecticut; State of Delaware; State of
JUSTICE                                         Idaho; State of Illinois; State of Kentucky;
Consumer Protection Division                    State of Maine; State of Maryland; State of
114 West Edenton Street                         Massachusetts; State of Michigan; State of
Suite 246                                       Minnesota; State of Nevada; State of New
Raleigh, NC 27603                               Mexico; State of Oregon; State of Vermont;
(919) 716-0141                                  State of Virginia; State of Washington; State
Email: mliles@ncdoj.gov                         of Wisconsin; and District of Columbia

                                                Weingarten et al. v. DeVos et al., Case No.
                                                1:19-cv-02056-DLF (D.D.C.)




                                            6
